In an action, inter alia, to recover damages for medical malpractice, the defendant appeals from an order of the Supreme Court, Rings County (Clemente, J.), dated January 21, 2000, which granted the plaintiffs’ motion for judgment on the issue of liability and the damages previously approved by this Court, and to sever those claims for damages which were directed for retrial by this Court.
Ordered that the order is affirmed, with costs.
Initially, the defendant’s contention that the Supreme Court had no authority to sever the plaintiffs’ claims for those damages which this Court directed to be retried (see, Eccleston v New York City Health & Hosp. Corp., 266 AD2d 426), is unpreserved for appellate review because that contention was never raised before the Supreme Court (see, Trinity Petroleum Sys. v Wenger Contr. Co., 262 AD2d 478).
In any event, the Supreme Court properly granted the plaintiffs’ motion to sever these claims for damages and properly directed the entry of judgment on the issue of liability and the other damages previously approved by this Court (see, CPLR 603, 5012; Davis v City of New York, 273 AD2d 342; Eichler v City of New York, 196 AD2d 524). Ritter, J. P., H. Miller, Feuerstein and Smith, JJ., concur.